Me. Justice Aldeey
delivered the opinion of .the court.
.An order entered by the lower court in this case in the matter of a memorandum of costs was appealed from by the plaintiffs on June 1, 1923. The appellánts elected to-have the transcript of the evidence prepared by the stenographer and for that purpose obtained several extensions of time, the last of which was to expire on November 26, 1923. Before that date, or on November 22, 1923, the appellants filed in the secretary’s office of the Supreme Court the transcript certified to by the clerk of the court containing the pleadings and the orders of the court, but not the evidence examined in the case. 0-n November 26th the last extension granted the appellants expired and they had not presented the transcript of the evidence tó the lower court.
The appellees have moved for the dismissal of the appeal by this court and the motion should be sustained because the transcript filed in this court contains no statement of the ease, bill of exceptions, or transcript of the evidence prepared by the stenographer and for that reason it should have been filed in this court within thirty days after June 1, 1923, when the appeal was taken.
*629The appeal must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.